

 
 
Exhibit 10.1
EXECUTION VERSION

THIRD AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of  May 1, 2015 is by and among Pepco Holdings, Inc.
(“PHI”), Potomac Electric Power Company (“PEPCO”), Delmarva Power & Light
Company (“DPL”), Atlantic City Electric Company (“ACE”; and together with PHI,
PEPCO and DPL, each a “Borrower” and collectively the “Borrowers”), the Lenders
(as defined below) party hereto, Bank of America, N.A., as syndication agent
(the “Syndication Agent”) and as an issuer of letters of credit and Wells Fargo
Bank, National Association, as agent on behalf of the Lenders under the Credit
Agreement (as hereinafter defined) (in such capacity, the “Agent”), as the
swingline lender and as an issuer of letters of credit.  Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.


W I T N E S S E T H


WHEREAS, the Borrowers, the various financial institutions from time to time
party thereto (the “Lenders”) and the Agent are parties to that certain Second
Amended and Restated Credit Agreement dated as of August 1, 2011 (as amended by
that certain First Amendment to Second Amended and Restated Credit Agreement
dated as of August 2, 2012 and that certain Amendment and Consent to Second
Amended and Restated Credit Agreement dated as of May 20, 2014, as extended by
that certain Extension Notice dated as of June 6, 2013 and as further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);


WHEREAS, the Borrowers have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and


WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.


NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


ARTICLE I
AMENDMENT


Following the Effective Time (as defined in the Exelon Merger Agreement (as
defined below)), the Credit Agreement shall be amended in the following
respects:


1.1           New Definitions. The following definitions are hereby added to
Section 1.1 of the Credit Agreement in the appropriate alphabetical order:


“Exelon” shall mean Exelon Corporation, a Pennsylvania Corporation.


“Exelon Merger” shall mean the acquisition by Exelon of the outstanding shares
of Voting Stock of PHI pursuant to the terms of the Exelon Merger Agreement.



 
 

--------------------------------------------------------------------------------

 

“Exelon Merger Agreement” shall mean that certain Agreement and Plan of Merger,
dated April 29, 2014, as amended and restated on July 18, 2014 (as amended,
modified or supplemented from time to time), by and among PHI, Exelon and an
indirect wholly-owned subsidiary of Exelon.


1.2           Amendment to Definition of Eurodollar Base Rate.  The definition
of “Eurodollar Base Rate” set forth in Section 1.1 of the Credit Agreement is
hereby amended by adding the following proviso to the end thereof:


; provided, that, if such rate is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.


1.3           Amendment to Section 2.22.  Sections 2.22.1, 2.22.2 and 2.22.3 of
the Credit Agreement are hereby amended and restated in their entirety to read
as follows:


2.22.1  Funding of Cash Collateral; Cash Collateral Account.
 
(i)           If there shall exist a Defaulting Lender and if such Defaulting
Lender’s participations have been reallocated in accordance with Section
2.23.1(ii), within two (2) Business Days following the receipt of a written
request of the Agent, an Issuer (with a copy to the Agent) or the Swingline
Lender (with a copy to the Agent), each Borrower shall Cash Collateralize all
Fronting Exposure of the Issuers or Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to Section
2.23.2 and any Cash Collateral provided by the Defaulting Lender pursuant to
Section 2.23.1(iv)) to the extent such Fronting Exposure relates to
Reimbursement Obligations or Swingline Loans owed by such Borrower.
 
(ii)           If any part of the Borrowers’ Cash Collateral is provided in
cash, such cash shall be deposited in an interest-bearing account established by
the Agent in the name of, and under the sole dominion and control of, the Agent
(the “Cash Collateral Account”).  All amounts held in the Cash Collateral
Account shall be held as cash and shall bear interest at a rate equal to the
rate generally offered by the Agent for deposits equal to the amount held in the
account.
 
2.22.2  Grant of Security Interest.  Each Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the Agent,
for the benefit of the Agent, the Issuers and the Non-Defaulting Lenders
(including the Swingline Lender), a security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligations to which the Cash
Collateral may be applied pursuant to Section 2.22.3 below.  If at any time the
Agent, an Issuer or the Swingline Lender determines that Cash Collateral is
subject to any right or claim of any Person other than the Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure, each Borrower will, promptly upon demand by the
Agent, pay or provide to the Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender pursuant to Section 2.23.1(v)) to
the extent such deficiency relates to Reimbursement Obligations or Swingline
Loans owed by such Borrower.
 
2.22.3  Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.22 or Section 2.23
shall be held and applied to the complete satisfaction of the specific LC
Obligations, Swingline Loans or obligations to fund participations therein for
which the Cash Collateral was so provided by such Borrower, prior to any other
application of such property to Obligations of such Borrower as may be provided
for herein.  The amount of any outstanding Swingline Loans or Reimbursement

 
 

--------------------------------------------------------------------------------

 

Obligations owed by a Borrower to the Swingline Lender or any Issuer, as
applicable, shall be credited by the amount of Cash Collateral provided by such
Borrower with respect to the Swingline Loans or Reimbursement Obligations owed
by such Borrower.


1.4           Amendment to Section 5.18.  Section 5.18 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


5.18  No Default.   No Default or Unmatured Default exists with respect to such
Borrower.
 
1.5           Amendment to Article VI.   The introductory clause appearing at
the beginning of Article VI of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


During the term of this Agreement, unless the Required Lenders otherwise consent
in writing, each Borrower, solely for itself and not for any other Borrower,
agrees as follows:
 
1.6           Amendment to Article VI.  Article VI of the Credit Agreement is
hereby amended such that the following Section 6.14 is hereby added to the end
of Article VI to read as follows:


6.14           Exelon Merger Certificate.  The Borrowers shall deliver to the
Agent (a) written notice of the consummation of the Exelon Merger no later than
one (1) Business Day after the consummation thereof and (b) the Certificate of
Merger (as defined in the Exelon Merger Agreement) within one (1) Business Day
after the Effective Time (as defined in the Exelon Merger Agreement).
 
1.7           Amendment to Article VII.  The introductory clause appearing at
the beginning of Article VII of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:


The occurrence of any one or more of the following events shall constitute a
Default with respect to the Borrower(s) affected thereby (it being understood
that any Default with respect to a Subsidiary Borrower shall also be a Default
with respect to PHI):
 
1.8           Amendment to Section 7.10.  Section 7.10 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
 
7.10  ERISA. (i) Any Person shall engage in any non-exempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (ii) any unpaid and past due “minimum required contribution”
(as defined in Section 303 of ERISA), whether or not waived, shall exist with
respect to any Plan or any Lien in favor of the PBGC or a Plan shall arise on
the assets of such Borrower or any other member of the Controlled Group, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA, (iv) any other member of the Plan shall terminate for
purposes of Title IV of ERISA, (v) such Borrower or any other member of the
Controlled Group shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
insolvency or reorganization of, a Multiemployer Plan or (vi) any other event or
condition shall occur or exist with respect to a Plan; and in each case referred
to in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could reasonably be expected to have a
Material Adverse Effect with respect to such Borrower.

 
 

--------------------------------------------------------------------------------

 

 
1.9           Amendment to Section 7.11.  Section 7.11 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


7.11  Unenforceability of Loan Documents.  Any Loan Document shall cease to be
in full force and effect (other than, in the case of a Note, as contemplated
hereby) with respect to such Borrower, any action shall be taken by or on behalf
of such Borrower to discontinue or to assert the invalidity or unenforceability
of any of its obligations under any Loan Document, or such Borrower or any
Person acting on behalf of such Borrower shall deny that such Borrower has any
further liability under any Loan Document or shall give notice to such effect.
 
1.10           Amendment to Section 7.12.  Section 7.12 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:


7.12           Change in Control.  Any Change in Control shall occur; or PHI
shall fail to own, directly or indirectly, 100% of the Voting Stock of such
Subsidiary Borrower.


1.11           Amendment to Section 9.6(i).  Section 9.6(i) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


(i)             PHI shall reimburse the Agent and each Arranger for all
reasonable costs, internal charges and out of pocket expenses including
reasonable expenses of and fees for attorneys for the Agent and each Arranger
who are employees of the Agent or an Arranger and of a single outside counsel
for all of the Agent and the Arrangers paid or incurred by the Agent or such
Arranger in connection with the preparation, negotiation, execution, delivery,
syndication, review, amendment, modification and administration of the Loan
Documents.  Each Borrower agrees to reimburse the Agent, each Issuer, the
Arrangers and the Lenders for (A) all reasonable costs, internal charges and out
of pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Agent, each Issuer, the Arrangers and the Lenders, which
attorneys may be employees of the Agent, each Issuer, the Arrangers or a Lender)
paid or incurred by the Agent, each Issuer, the Arrangers or any Lender in
connection with the collection and enforcement of the Obligations of such
Borrower under the Loan Documents (including in any “work-out” or restructuring
of the Obligations of such Borrower resulting from the occurrence of a Default
with respect to such Borrower) and (B) any civil penalty or fine assessed by
OFAC against, and all reasonable costs and expenses (including reasonable
counsel fees and disbursements) incurred in connection with defense thereof, by
the Agent, each Issuer, or any Lender as a result of conduct by such Borrower
that violates a sanction enforced by OFAC.


1.12           Amendment to Section 10.13.  Section 10.13 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


10.13  Agent’s Fee.  Each Borrower agrees to pay to each of the Agent and each
Arranger, for the Agent’s or such Arranger’s own account, the fees agreed to by
the Borrowers and the Agent or such Arranger, as applicable, in proportion to
the Borrowers’ respective Initial Sublimits.


1.13           Amendment to Credit Agreement.  A new Article XVI, Section 16.1
is hereby added to the Credit Agreement to read as follows:


16.1  Separate Obligations Of Subsidiary Borrowers.  Notwithstanding any
contrary provision of this Agreement: (a) the respective Obligations of each
Subsidiary Borrower

 
 

--------------------------------------------------------------------------------

 

hereunder are separate and severable from the Obligations of each other
Borrower, and no Subsidiary Borrower shall be responsible for the payment or
performance of the Obligations of any other Borrower, the accuracy of the
representations and warranties of any other Borrower, the performance or failure
in performance of the covenants or other agreements of any other Borrower,
or  the delivery of collateral security or the provision of other assurance for
payment or performance of the Obligations of any other Borrower; (b) no
collateral or other property of a Subsidiary Borrower shall be applied by the
Lenders to the payment or performance of any Obligation of any other Borrower;
and (c) no Subsidiary Borrower shall be deemed to be in Default solely by reason
of a Default with respect to any other Borrower.


ARTICLE II
CONDITIONS TO EFFECTIVENESS


2.1           Closing Conditions.  This Amendment shall be deemed effective upon
satisfaction of the following conditions (in form and substance reasonably
acceptable to the Agent) (such date, the “Amendment Effective Date”) but the
amended provisions contained in Article I shall not become operative until the
Effective Time (as defined in the Exelon Merger Agreement):


(a)           Executed Amendment.  The Agent shall have received a copy of this
Amendment duly executed by each of the Borrowers, the Agent and the Required
Lenders.


(b)           Fees and Expenses.  King & Spalding LLP shall have received from
the Borrowers payment of all fees and expenses incurred in connection with this
Amendment.


ARTICLE III
MISCELLANEOUS


3.1           Amended Terms.  On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.


3.2           Representations and Warranties of Borrowers.  Each of the
Borrowers represents and warrants as follows:


(a)           Such Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.


(b)           Such Borrower has duly executed and delivered the Amendment and
the Amendment constitutes such Borrower’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).


(c)           No Approval is required to be obtained by such Borrower or any of
its Subsidiaries in connection with the execution, delivery or performance by
such Borrower of this Amendment; except for such Approvals which have been
issued or obtained by such Borrower or any of its Subsidiaries which are in full
force and effect.



 
 

--------------------------------------------------------------------------------

 

(d)           The representations and warranties set forth in Article V of the
Credit Agreement are true and correct as of the date hereof (except for (i)
those which expressly relate to an earlier date and (ii) representations and
warranties contained in Sections 5.5, 5.7 and 5.15 of the Credit Agreement).


(e)           After giving effect to this Amendment, no event has occurred and
is continuing which constitutes a Default or an Unmatured Default.


3.3           Reaffirmation of Obligations.  Each Borrower hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.


3.4           Loan Document.  This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.


3.5           Expenses.  PHI agrees to pay all reasonable costs and expenses of
the Agent in connection with the preparation, execution and delivery of this
Amendment (including, without limitation, the reasonable fees and expenses of
the Agent’s legal counsel).


3.6           Entirety.  This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.


3.7           Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Amendment by signing
any such counterpart.  This Amendment shall be effective when it has been
executed by the Borrowers, the Agent and the Lenders and each party has notified
the Agent by facsimile transmission or telephone that it has taken such action.
 
3.8           GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL OBLIGATIONS
LAW, BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF
THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.


3.9           Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


3.10           Consent to Jurisdiction; Service of Process; Waiver of Jury
Trial.  The consent to jurisdiction and waiver of jury trial provisions set
forth in Sections 15.2 and 15.3 of the Credit Agreement, respectively, are
hereby incorporated by reference, mutatis mutandis.


3.11           Rights of Lenders and Administrative Agent.  The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as a waiver of any right, power or remedy of any Lender
or the Administrative Agent under any of the Loan Documents, nor constitute a
waiver of any provision of any of the Loan Documents.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT



IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.



 
PEPCO HOLDINGS, INC.
       
By:
/s/ FRED BOYLE
   
Name:
Frederick J. Boyle
   
Title:
Senior Vice President and Chief Financial Officer






 
POTOMAC ELECTRIC POWER COMPANY
       
By:
/s/ FRED BOYLE
   
Name:
Frederick J. Boyle
   
Title:
Senior Vice President and Chief Financial Officer






 
DELMARVA POWER & LIGHT COMPANY
       
By:
/s/ FRED BOYLE
   
Name:
Frederick J. Boyle
   
Title:
Senior Vice President and Chief Financial Officer






 
ATLANTIC CITY ELECTRIC COMPANY
       
By:
/s/ FRED BOYLE
   
Name:
Frederick J. Boyle
   
Title:
  Chief Financial Officer




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT






 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent, Issuer, Swingline Lender and
Lender
       
By:
/s/ SHEILA SHAFFER
   
Name:
Sheila Shaffer
   
Title:
  Vice President




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
BANK OF AMERICA, N.A.,
as Syndication Agent, Issuer and Lender
       
By:
/s/ J.B. MEANOR
   
Name:
J.B. Meanor
   
Title:
  Managing Director




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT






 
CITIBANK, N.A.,
as Co-Documentation Agent and Lender
       
By:
/s/ ANITA J. BRICKELL     
Name:
  Anita Brickell    
Title:
  Vice President




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT






 
MIZUHO BANK, LTD
as Lender
       
By:
/s/ LEON MO     
Name:
Leon Mo     
Title:
Authorized Signatory






 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
THE BANK OF NOVA SCOTIA,
as Lender
       
By:
/s/ THANE RATTEW
   
Name:
Thane Rattew
   
Title:
  Managing Director




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
BARCLAYS BANK PLC,
as Lender
       
By:
  /s/ ALICIA BORYS    
Name:
  Alicia Borys    
Title:
  Vice President




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Lender
       
By:
 /s/ MIKHAIL FAYBUSOVICH     
Name:
  Mikhail Faybusovich    
Title:
  Authorized Signatory              
By:
  /s/ KARIM RAHIMTOOLA    
Name:
  Karim Rahimtoola    
Title:
  Authorized Signatory




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
JPMORGAN CHASE BANK, N.A.,
as Lender
       
By:
/s/ JUSTIN MARTIN     
Name:   
Justin Martin     
Title:
 Authorized Officer




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
MORGAN STANLEY BANK, N.A.,
as Lender
       
By:
/s/ DMITRIY BARSKIY
   
Name:
Dmitriy Barskiy
   
Title:
  Authorized Signatory




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
KEYBANK NATIONAL ASSOCIATION,
as Lender
       
By:
/s/ PAUL J. PACE
   
Name:
Paul J. Pace
   
Title:
  Senior Vice President




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
SUNTRUST BANK,
as Lender
       
By:
  /s/ ANDREW JOHNSON    
Name:
 Andrew Johnson     
Title:
 Director




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
THE BANK OF NEW YORK MELLON,
as Lender
       
By:
/s/ RICHARD K. FRONAPFEL, JR.     
Name:
  Richard K. Fronapfel, Jr.    
Title:
  Vice President




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
GOLDMAN SACHS BANK USA,
as Lender
       
By:
/s/ JAMIE MINERI     
Name:
Jamie Mineri     
Title:
Authorized Signatory




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
MANUFACTURERS AND TRADERS TRUST COMPANY,
as Lender
       
By:
  /s/ DANIEL DARNELL    
Name:
 Daniel Darnell     
Title:
 Assistant Vice President




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT




 
NORTHERN TRUST COMPANY,
as Lender
       
By:
/s/ PETER J. HALLAN
   
Name:
Peter J. Hallan
   
Title:
  Vice President




 
 

--------------------------------------------------------------------------------

 
PEPCO
THIRD AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT






 
PNC BANK, NATIONAL ASSOCIATION,
as Lender
       
By:
/s/ THOMAS E. REDMOND
   
Name:
Thomas E. Redmond
   
Title:
  Senior Vice President


 

--------------------------------------------------------------------------------

 
 
 
 
 
 